******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 KONOVER RESIDENTIAL CORPORATION, AGENT
    FOR CHFA–SMALL PROPERTIES, INC. v.
         HUSSEIN ELAZAZY ET AL.
                (AC 35068)
 KONOVER RESIDENTIAL CORPORATION, AGENT
    FOR CHFA–SMALL PROPERTIES, INC. v.
            RAFI KHAN ET AL.
                (AC 35069)
 KONOVER RESIDENTIAL CORPORATION, AGENT
    FOR CHFA–SMALL PROPERTIES, INC. v.
            MELISSA TORRIERO
                (AC 35070)
 KONOVER RESIDENTIAL CORPORATION, AGENT
    FOR CHFA–SMALL PROPERTIES, INC. v.
        JANUSZ STOLARCZYK ET AL.
                (AC 35072)
 KONOVER RESIDENTIAL CORPORATION, AGENT
    FOR CHFA–SMALL PROPERTIES, INC. v.
            RAZIN SYED ET AL.
                (AC 35073)
           DiPentima, C. J., and Gruendel and Peters, Js.
     Argued October 10, 2013—officially released March 4, 2014

  (Appeal from Superior Court, judicial district of
      Hartford, Housing Session, Oliver, J.)
  John L. Giulietti, for the appellants (defendants in
each case).
  Benjamin B. Manchak, with whom were Joshua A.
Hawks-Ladds and Edward Czaczkes, for the appellee
(plaintiff in each case).
                          Opinion

  PETERS, J. A municipally-funded low to moderate
income housing project in Simsbury requires its tenants
annually to recertify their income and their family com-
position to demonstrate their continued eligibility to
lease apartments in the project. The principal issue in
this appeal is whether the trial court properly concluded
that the owner of the project was entitled to bring a
summary process action to regain possession of the
property of tenants who refused to comply with this
requirement. We affirm the judgments of the court.
   On June 30, 2011, the plaintiff, Konover Residential
Corporation, as agent for CHFA–Small Properties, Inc.,
brought five separate summary process actions to evict
the defendants1 from five apartments at Tuller Circle
in Simsbury, known collectively as Eno Farms Coopera-
tive Association (Eno Farms). In accordance with Eno
Farms’ stated objective of providing housing for very
low to moderate income families, their leases required
them, like all previous tenants,2 to file annual reports
that certify their income and the composition of their
family. Alleging that the defendants had failed to pro-
vide the required recertifications, the plaintiff initiated
proceedings for the defendants’ summary removal from
Eno Farms by serving each of them with a notice to quit.
In response, the defendants filed motions to dismiss in
which they challenged both the court’s subject matter
jurisdiction to hear the plaintiff’s complaint and the
substantive propriety of the plaintiff’s claims for relief.
They also filed answers and special defenses. None of
the defendants’ pleadings challenged the accuracy of
the plaintiff’s allegation that they had failed to comply
with the disclosure requirements in their leases. After
an evidentiary hearing, the court resolved all issues in
favor of the plaintiff. The defendants have appealed,
and this court consolidated their appeals. We affirm
the judgments of the court.
                             I
  Alleging that the plaintiff had failed to comply with
the notice requirements of the federal Protecting Ten-
ants at Foreclosure Act (act),3 the defendants filed
motions to dismiss the plaintiff’s summary process
actions. In their consolidated appeal from the court’s
denial of these motions, the defendants renew their
contention that the recent foreclosure of the mortgage
on the underlying property of Eno Farms precludes
their eviction from their apartments for any reason.
Like the trial court, we are not persuaded.
  As the court observed: ‘‘In a summary process action
based on the plaintiff’s claim that the defendants’ con-
duct constituted a violation of the rental agreement or
lease of any of the rules or regulations adopted by the
parties, the plaintiffs must prove, by a fair preponder-
ance of the evidence: (1) [t]he existence of a rental
agreement (oral or written; weekly or monthly or
yearly); (2) [t]he plaintiff is the lessor or owner of the
premises; (3) [t]he address of the subject premises; (4)
[t]he substance of the violative conduct [or] noncompli-
ance complained of; (5) [s]ervice of the noncompliance
letter in accordance with . . . General Statutes § 47a-
15;4 (6) [p]roper service of a notice to quit, including
service date and termination date; and (7) [t]hat the
defendant [continued] possession of the premises.’’
(Footnote added.) On appeal, we must decide whether
the evidence presented to the court supported its con-
clusion that the plaintiff had met its burden of proof
in each of these respects. See Sullivan v. Lazzari, 135
Conn. App. 831, 845, 43 A.3d 750, cert. denied, 305 Conn.
925, 47 A.3d 884 (2012).
  The court made the following findings of fact that
the defendants do not contest. The plaintiff is the man-
agement agent for the owner of the Eno Farms apart-
ment complex. The defendants occupy their apartments
under continually renewing leases for one year terms.
None of the leases manifest an intent to confer upon
the tenants any rights of ownership in the underlying
property.
   Several recorded instruments and the defendants’
rental agreements mandate that the premises be rented
only as very low to moderate income housing. To
enforce this mandate, the terms of the defendants’
leases and addenda thereto expressly require them
annually to recertify their income and family composi-
tion. The defendants’ right to occupy the premises
leased to them is expressly conditioned on their compli-
ance with this recertification requirement. Each of the
defendant-lessees has failed to recertify as required by
the terms of the leases. The plaintiff properly served
each of the defendants with notice of their noncompli-
ance with these recertification requirements.
  The court concluded that, as a matter of law, the
defendants’ lease agreements did not violate any federal
or state statute. Specifically, it rejected the defendants’
contention that the recent foreclosure of a mortgage
on the ninety-nine year ground lease on Eno Farms’
real property5 permits them to invoke the act. The defen-
dants’ appeals challenge the validity of the court’s inter-
pretation and application of the act.
  Our standard of review for claims of statutory mis-
construction is well established. ‘‘[O]ur fundamental
objective is to ascertain and give effect to the apparent
intent of the legislature. . . . In other words, we seek
to determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . When a statute is
not plain and unambiguous, we also look for interpre-
tive guidance to the legislative history and circum-
stances surrounding its enactment, to the legislative
policy it was designed to implement, and to its relation-
ship to existing legislation and common law principles
governing the same general subject matter . . . .’’
(Internal quotation marks omitted.) Kasica v. Colum-
bia, 309 Conn. 85, 93, 70 A.3d 1 (2013).
   There is no disagreement about the policy decision
reflected in the enactment of the act. The act is designed
to protect residential tenants from immediate eviction
when, as a result of foreclosure proceedings, there has
been a change in the identity of their landlords and in
the new landlord’s plans for the property. To protect
tenants from such unforeseen changes, the act provides
that the immediate successor in interest of a foreclosed
property must provide all tenants with at least ninety
days notice prior to bringing an action for eviction due
to the foreclosure. The act was intended to afford bona
fide tenants the opportunity to remain in their apart-
ments for the time they needed to find alternate
housing.
  On its face, this act is not a good fit for the defendants’
refusal to honor the disclosure requirements in their
leases. The record discloses no factual or legal relation-
ship between the mortgage foreclosure and the defen-
dants’ failure to recertify their financial circumstances.
Under the defendants’ construction of the act, any ten-
ant could invoke the fact of the mortgage foreclosure
to justify noncompliance with any and all provisions
of their individual leases, including, for example, the
obligation to pay rent. We are not persuaded that Con-
gress intended the act to have such far-reaching conse-
quences.
                             II
   Next, the defendants also claim that the court improp-
erly failed to dismiss the plaintiff’s summary process
actions because of the plaintiff’s failure to give the
defendants timely notices to which they were allegedly
entitled by General Statutes §§ 47a-15 and 47a-23.6 The
defendants maintain, without the citation of authority,
that the court should have addressed the relevance of
these statutes either sua sponte or in response to their
motion to reargue, which the court denied without a
hearing. The defendants do not, however, claim that
they were in fact unaware of their contractual obliga-
tions or their breach thereof. Nor do they claim that
they were misinformed about the plaintiffs’ intention
to terminate the defendants’ residence at Eno Farms
because of their refusal to comply with an unambiguous
and material provision of their leases. Similarly, the
defendants claim that the court improperly failed to
dismiss the plaintiffs’ summary process action because
General Statutes (Rev. to 2005) § 8-4367 and General
Statutes § 47-28 rendered illegal the lease provisions
requiring income certification. Again, the defendants
fail to provide any authority in support of their argu-
ment, which was not addressed substantively by the
trial court.
   We are not persuaded that the defendants’ statutory
claims are properly before us. ‘‘We repeatedly have
stated that [w]e are not required to review issues that
have been improperly presented to this court through
an inadequate brief. . . . Analysis, rather than mere
abstract assertion, is required in order to avoid aban-
doning an issue by failure to brief the issue properly.
. . . Where a claim is asserted in the statement of issues
but thereafter receives only cursory attention in the
brief without substantive discussion or citation of
authorities, it is deemed to be abandoned.’’ (Internal
quotation marks omitted.) Baranowski v. Safeco Ins.
Co. of America, 119 Conn. App. 85, 89 n.4, 986 A.2d 334
(2010). As the defendants have neither explained the
significance of the statutes on which they rely, nor
identified any possible impropriety by the court in inter-
preting them, these claims must be considered
abandoned.
                                    III
  Finally, the defendants claim that the court erred in
concluding that their special defense of ownership was
barred by the doctrine of collateral estoppel. We
disagree.
  The court, in denying the defendants’ motions to dis-
miss, concluded that the issue of ownership was ‘‘deter-
mined in an earlier proceeding between the same
parties or those in privity with them’’ and that the issue
was ‘‘fully, fairly and apparently exhaustively litigated.’’
In claiming that this conclusion was in error, the defen-
dants have provided no analysis of the doctrine of collat-
eral estoppel. Without an argument as to how the court
erred in applying the doctrine, we cannot address this
claim and therefore deem it to be abandoned.
      The judgments are affirmed.
      In this opinion the other judges concurred.
  1
    The defendants in each of the underlying actions are: Hussein Elazazy,
Fathia Rassyoun, Rana Elazazy, and Reem Elazazy in AC 35068; M. Rafi
Khan, Frahana Khan, Nabila Khan, and Hamila Khan in AC 35069; Melissa
Torriero in AC 35070; Janusz Stolarczyk and Agata Stolarczyk, in AC 35072
and Razin Syed, Rizuana Afag, Ammar Syed, Shaima Afaq, and Marium Afaq
in AC 35073.
  2
    See Connecticut Housing Finance Authority v. Eno Farms Ltd. Partner-
ship, Superior Court, judicial district of Hartford, Docket No. CV-07-5008995
(June 12, 2009) (48 Conn. L. Rptr. 66).
  3
    The act provides in relevant part: ‘‘In the case of any foreclosure on a
federally-related mortgage loan or on any dwelling or residential real prop-
erty after the date of enactment of this title, any immediate successor in
interest in such property pursuant to the foreclosure shall assume such
interest subject to . . . the provision, by such successor in interest of a
notice to vacate to any bona fide tenant at least 90 days before the effective
date of such notice . . . .’’ Pub. L. No. 111-22, § 702, 123 Stat. 1660 (2009).
   4
     General Statutes § 47a-15 provides in relevant part: ‘‘Prior to the com-
mencement of a summary process action . . . if there is a material noncom-
pliance by the tenant with the rental agreement . . . and the landlord
chooses to evict based on such noncompliance, the landlord shall deliver
a written notice to the tenant specifying the acts or omissions constituting
the breach and that the rental agreement shall terminate upon a date not
less than fifteen days after receipt of the notice.’’
   5
     For additional authority, see Connecticut Housing Finance Authority
v. Eno Farms Ltd. Partnership, Superior Court, judicial district of Hartford,
Docket No. CV-07-5008995 (June 12, 2009) (48 Conn. L. Rptr. 66). Therein
Judge Satter also found that some Eno Farms tenants, in particular those
who were part of a so-called Association, had interfered with the orderly
collection of rental payments, and therefore ordered the Association to be
dissolved. That judgment was not appealed.
   6
     General Statutes § 47a-23 provides in relevant part: ‘‘When the owner or
lessor . . . desires to obtain possession or occupancy of . . . any apart-
ment in any building . . . and . . . when a rental agreement or lease of
such property, whether in writing or by parol, terminates for . . . violation
of the rental agreement or lease . . . such owner or lessor . . . shall give
notice to each lessee or occupant to quit possession or occupancy of such
land, building, apartment or dwelling unit, at least three days before the
termination of the rental agreement or lease . . . .’’
   7
     General Statutes (Rev. to 2005) § 8-436 (a) provided in relevant part:
‘‘The [Comissioner of Economic and Community Development] shall not
require limited equity cooperatives to establish . . . income tests for eligi-
bility for continued occupancy . . . .’’ This statute has since been repealed.
Public Acts 2006, No. 06-93, § 22.
   8
     General Statutes § 47-2 provides in relevant part: ‘‘All estates granted
for the . . . relief of the poor . . . or for any other public and charitable
use, shall forever remain to the uses to which they were granted, according
to the true intent and meaning of the grantor, and to no other use whatever.’’